          Case 18-09474         Doc 26      Filed 10/11/18 Entered 10/11/18 12:36:05                    Desc Main
                                             Document     Page 1 of 10




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: SONI, ASHOK R.                                      §    Case No. 18-09474
           SONI, MINAXI J.                                     §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 03/30/2018. The
    undersigned trustee was appointed on 03/30/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            9,293.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                           57.95
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $            9,235.05
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 18-09474            Doc 26       Filed 10/11/18 Entered 10/11/18 12:36:05                       Desc Main
                                                Document     Page 2 of 10



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 08/16/2018 and the deadline for filing
    governmental claims was 09/26/2018. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $1,679.30. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $1,679.30, for a
    total compensation of $1,679.302. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $2.35 for total expenses of
    $2.352.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 10/11/2018                                     By: /s/ Richard M. Fogel
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                   Case 18-09474                       Doc 26      Filed 10/11/18 Entered 10/11/18 12:36:05                                   Desc Main
                                                                    Document     Page 3 of 10
                                                               Form 1
                                                                                                                                                         Exhibit A
                                           Individual Estate Property Record and Report                                                                  Page: 1

                                                            Asset Cases
Case No.: 18-09474                                                                              Trustee Name:      (330720) Richard M. Fogel
Case Name:    SONI, ASHOK R.                                                                    Date Filed (f) or Converted (c): 03/30/2018 (f)
              SONI, MINAXI J.
                                                                                                § 341(a) Meeting Date:       05/15/2018
For Period Ending:         10/11/2018                                                           Claims Bar Date:      08/16/2018

                                       1                                2                      3                      4                   5                   6

                           Asset Description                         Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                      Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                and Other Costs)

    1       RESIDENCE, BUILDING, LAND                                468,000.00                         0.00                                   0.00                        FA
            1 Plumrose Lane, Schaumburg, IL 60194-5161:
            Debtors' residence- NO EQUITY

    2       RESIDENCE, BUILDING, LAND                                300,000.00                         0.00                                   0.00                        FA
            339 W. Virginia Street, Crystal Lake, IL 60014-0000:
            Commercial property (Gas Station)- NO EQUITY

    3       CARS, VANS, TRUCKS, SPORT                                 13,000.00                         0.00                                   0.00                        FA
            UTILITY VEHICLES
            2016 Toyota Camry, 26000 miles- NO EQUITY

    4       CARS, VANS, TRUCKS, SPORT                                   3,500.00                        0.00                                   0.00                        FA
            UTILITY VEHICLES
            2013 Toyota Camry, 31000 miles- NO EQUITY

    5       CARS, VANS, TRUCKS, SPORT                                   4,500.00                        0.00                                   0.00                        FA
            UTILITY VEHICLES
            2010 Honda Civic, 86000 miles - EXEMPT

    6       CARS, VANS, TRUCKS, SPORT                                       700.00                      0.00                                   0.00                        FA
            UTILITY VEHICLES
            2002 Acura MDX, 161,000 miles - EXEMPT

    7       HOUSEHOLD GOODS AND                                             800.00                      0.00                                   0.00                        FA
            FURNISHINGS
            Miscellaneous used household goods and furnishings:
            4 Bedrooms sets, 1 couch, 1 loveseat, 1 chair, 1
            kitchen table with 4 chairs- EXEMPT

    8       ELECTRONICS                                                     400.00                      0.00                                   0.00                        FA
            TVs and computers: 2 TV's, 1 laptop- EXEMPT

    9       COLLECTIBLES OF VALUE                                           150.00                      0.00                                   0.00                        FA
            Books, Pictures, and CD's- EXEMPT

   10       JEWELERY                                                    5,000.00                        0.00                                   0.00                        FA
            Wedding Jewelry- EXEMPT

   11       CLOTHES                                                         900.00                      0.00                                   0.00                        FA
            Wearing apparel- EXEMPT

   12       DEPOSITS OF MONEY                                           1,000.00                        0.00                                   0.00                        FA
            Savings account with PNC Bank- EXEMPT

   13       DEPOSITS OF MONEY                                           2,000.00                   1,250.00                               1,250.00                         FA
            Checking account with BMO Harris-

   14       DEPOSITS OF MONEY                                                 0.00                      0.00                                   0.00                        FA
             Checking account with PNC Bank-
            INCONSEQUENTIAL VALUE

   15       RETIREMENT OR PENSION                                     64,670.18                         0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer (Alcatel-
            Lucent) -EXEMPT




UST Form 101-7-TFR (5/1/2011)
                   Case 18-09474                       Doc 26        Filed 10/11/18 Entered 10/11/18 12:36:05                                 Desc Main
                                                                      Document     Page 4 of 10
                                                               Form 1
                                                                                                                                                         Exhibit A
                                           Individual Estate Property Record and Report                                                                  Page: 2

                                                            Asset Cases
Case No.: 18-09474                                                                              Trustee Name:      (330720) Richard M. Fogel
Case Name:    SONI, ASHOK R.                                                                    Date Filed (f) or Converted (c): 03/30/2018 (f)
              SONI, MINAXI J.
                                                                                                § 341(a) Meeting Date:       05/15/2018
For Period Ending:         10/11/2018                                                           Claims Bar Date:      08/16/2018

                                      1                                   2                    3                      4                   5                   6

                           Asset Description                           Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                        Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                and Other Costs)

   16       RETIREMENT OR PENSION                                       16,692.73                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer (Mina-
            Best) -EXEMPT

   17       RETIREMENT OR PENSION                                      162,764.98                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer ManPower
            & Sargent Lundy -EXEMPT

   18       RETIREMENT OR PENSION                                       24,882.77                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer (Enercon) -
            EXEMPT

   19       RETIREMENT OR PENSION                                       18,330.31                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer Com
            Ed/Exelon - EXEMPT

   20       RETIREMENT OR PENSION                                       58,537.57                       0.00                                   0.00                        FA
            ACCOUNTS
            401 (k) / Retirement plan through employer Mina
            TrowerPrice -EXEMPT

   21       TAX REFUNDS                                                 11,000.00                  Unknown                                8,043.00                         FA
            Debtors 2017 Tax Refund- RECEIVED BY TRUSTEE

   22       CLAIMS AGAINST THIRD PARTIES                                32,760.65                       0.00                                   0.00                        FA
            Former Tenant (Shatki Reliance aka Saunak K. Patel &
            Ketan Sheth) broke the gas station lease so debtors
            are owed money for this broken lease owes $32,760.65
            from 10/01/2017 address is 7424 W. 159th Street, Apt.
            203, Tinley Park, IL 60477- THIS CLAIM IS
            PROPERTY OF DEBTORS' BANKRUPT
            CORPORATION'S ESTATE

   23       CLAIMS AGAINST THIRD PARTIES                                30,135.59                       0.00                                   0.00                        FA
            Former Tenant (Crystal Mart Inc. aka Sudhir Nair)
            broke the gas station lease so debtors are owed money
            $30,135.59 from 02/29/2016 addresses are 4410 N.
            Northwest Hwy, Crystal Lake, IL 60014 another
            address is 985 Cambridge Lane, Crystal Lake, IL
            60014- THIS CLAIM IS PROPERTY OF DEBTORS'
            BANKRUPT CORPORATION'S ESTATE

   24       CLAIMS AGAINST THIRD PARTIES                                22,000.00                       0.00                                   0.00                        FA
            Former Tenant (Gayatri Corporation aka Dahyabhai
            Patel) broke the gas station lease so debtors are owed
            $22,000.00 from 01/20/2014 - address is 1300 Phoenix
            Drive, Des Plaines, IL 60018- THIS CLAIM IS
            PROPERTY OF DEBTORS' BANKRUPT
            CORPORATION'S ESTATE

   25       INTEREST IN INSURANCE POLICIES                                    0.00                      0.00                                   0.00                        FA
            Term Life Insurance policy through employer - (No cash
            surrender value)

   26       INTEREST IN INSURANCE POLICIES                                    0.00                      0.00                                   0.00                        FA
            Term Life Insurance policy through employer - (No cash
            surrender value)




UST Form 101-7-TFR (5/1/2011)
                    Case 18-09474                       Doc 26      Filed 10/11/18 Entered 10/11/18 12:36:05                                 Desc Main
                                                                     Document     Page 5 of 10
                                                                Form 1
                                                                                                                                                       Exhibit A
                                            Individual Estate Property Record and Report                                                               Page: 3

                                                             Asset Cases
Case No.: 18-09474                                                                            Trustee Name:      (330720) Richard M. Fogel
Case Name:    SONI, ASHOK R.                                                                  Date Filed (f) or Converted (c): 03/30/2018 (f)
              SONI, MINAXI J.
                                                                                              § 341(a) Meeting Date:       05/15/2018
For Period Ending:         10/11/2018                                                         Claims Bar Date:      08/16/2018

                                       1                                2                    3                      4                    5                  6

                           Asset Description                         Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)           Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                      Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                   Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                              and Other Costs)

   27       MACHINERY FIXTURES EQUIPMENTS                             25,702.50                       0.00                                   0.00                        FA
            SUPPLIES
            Business Equipment

   28       INTEREST IN PARTNERSHIPS                                        0.00                      0.00                                   0.00                        FA
            The debtors' are the 100% owners of Ohmshiva
            Corporation, which filed for chapter 7, 18-09471, B.
            Chatz, trustee- INCONSEQUENTIAL VALUE


   28       Assets Totals (Excluding unknown values)               $1,267,427.28                 $1,250.00                              $9,293.00                  $0.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR):                                     Current Projected Date Of Final Report (TFR):




UST Form 101-7-TFR (5/1/2011)
                        Case 18-09474                Doc 26       Filed 10/11/18 Entered 10/11/18 12:36:05                                 Desc Main
                                                                   Document     Page 6 of 10
                                                               Form 2                                                                               Exhibit B
                                                                                                                                                    Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-09474                                          Trustee Name:                  Richard M. Fogel (330720)
                          SONI, ASHOK R.
Case Name:                                                                  Bank Name:                     Rabobank, N.A.
                          SONI, MINAXI J.
                                                                            Account #:                     ******7100 Checking
Taxpayer ID #:            **-***4092
                                                                            Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/11/2018
                                                                            Separate Bond (if applicable): N/A

    1             2                        3                                      4                              5                     6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction     Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                        Tran. Code       $                       $

 05/16/18        {21}     Ashok and Mina Soni                2017 federal income tax refund   1129-000            8,043.00                                        8,043.00

 05/24/18        {13}     Ashok and Mina Soni                Non-exempt funds                 1129-000            1,250.00                                        9,293.00

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services     2600-000                                     10.00                  9,283.00
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services     2600-000                                     12.90                  9,270.10
                                                             Fees

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services     2600-000                                     14.22                  9,255.88
                                                             Fees

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services     2600-000                                     13.75                  9,242.13
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services     2600-000                                      7.08                  9,235.05
                                                             Fees

                                               COLUMN TOTALS                                                      9,293.00                  57.95                 $9,235.05
                                                     Less: Bank Transfers/CDs                                          0.00                  0.00
                                               Subtotal                                                           9,293.00                  57.95
        true
                                                     Less: Payments to Debtors                                                               0.00

                                               NET Receipts / Disbursements                                      $9,293.00                 $57.95


                                                                                                                                                      false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                   ! - transaction has not been cleared
                 Case 18-09474             Doc 26     Filed 10/11/18 Entered 10/11/18 12:36:05                         Desc Main
                                                       Document     Page 7 of 10
                                                     Form 2                                                                 Exhibit B
                                                                                                                            Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-09474                                 Trustee Name:                   Richard M. Fogel (330720)
                  SONI, ASHOK R.
Case Name:                                                 Bank Name:                      Rabobank, N.A.
                  SONI, MINAXI J.
                                                           Account #:                      ******7100 Checking
Taxpayer ID #:    **-***4092
                                                           Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/11/2018
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******7100 Checking                             $9,293.00           $57.95                   $9,235.05

                                                                               $9,293.00                    $57.95           $9,235.05




UST Form 101-7-TFR (5/1/2011)
           Case 18-09474         Doc 26        Filed 10/11/18 Entered 10/11/18 12:36:05               Desc Main
                                                Document     Page 8 of 10


                                                                                                                          Page: 1

                                                         Exhibit C
                                                         Exhibit C
                                Case:18-09474                         ASHOK R SONI AND MINAXI J SONI
                                                                                 Claims Bar Date: 08/16/18


 Claim                Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority              Date Filed                     Allowed          to Date        Balance

1        Capital One Auto Finance, a division of    Secured                             $12,582.52           $0.00         $0.00
         Capital On
                                                    05/18/18                                 $0.00
         PO Box 60511
         City Of Industry CA 91716, CA 91716,
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         Trustee did not administer creditor's collateral. Debt was reaffirmed per o/c 5-2-18.
FEE      Richard M. Fogel                           Administrative                        $1,679.30          $0.00     $1,679.30
         321 N. Clark St. #800
                                                    09/27/18                              $1,679.30
         Chicago, IL 60654
         <2100-000 Trustee Compensation>
         , 200

TE       Richard M. Fogel                           Administrative                           $2.35           $0.00         $2.35
         321 N. Clark St. #800
                                                    09/27/18                                 $2.35
         Chicago, IL 60654
         <2200-000 Trustee Expenses>
         , 200

2        American Enterprise Bank                   Unsecured                          $213,272.90           $0.00   $213,272.90
         c/o Gary Green/Clark Hill PLC
                                                    05/22/18                           $213,272.90
         130 E. Randolph St., Suite 3900
         Chicago, IL 60601
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        United States Department of Education      Unsecured                          $101,841.09           $0.00   $101,841.09
         Claims Filing Unit
                                                    08/02/18                           $101,841.09
         P.O. Box 8973
         Madison, WI 53708-8973
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                        Case Total:          $0.00   $316,795.64




UST Form 101-7-TFR (5/1/2011)
      Case 18-09474           Doc 26       Filed 10/11/18 Entered 10/11/18 12:36:05                        Desc Main
                                            Document     Page 9 of 10


                                      TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                    Exhibit D


      Case No.: 18-09474
      Case Name: ASHOK R SONI AND MINAXI J SONI
      Trustee Name: Richard M. Fogel

                                                           Balance on hand:       $                              9,235.05

            Claims of secured creditors will be paid as follows:

  Claim       Claimant                                             Claim         Allowed          Interim          Proposed
  No.                                                           Asserted         Amount       Payments to           Payment
                                                                                 of Claim            Date

  1           Capital One Auto Finance, a division of           12,582.52             0.00               0.00              0.00
              Capital On

                                                        Total to be paid to secured creditors:       $                   0.00
                                                        Remaining balance:                           $               9,235.05

            Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                                Total            Interim         Proposed
                                                                              Requested          Payments           Payment
                                                                                                   to Date

  Trustee, Fees - Richard M. Fogel                                               1,679.30                0.00        1,679.30
  Trustee, Expenses - Richard M. Fogel                                                2.35               0.00              2.35
                         Total to be paid for chapter 7 administrative expenses:                     $               1,681.65
                         Remaining balance:                                                          $               7,553.40

            Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim            Proposed
                                                                            Requested        Payments           Payment

                                                              None


                       Total to be paid for prior chapter administrative expenses:                   $                   0.00
                       Remaining balance:                                                            $               7,553.40

              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

            Allowed priority claims are:
  Claim       Claimant                                   Allowed Amount         Interim Payments                   Proposed
  No.                                                           of Claim                  to Date                   Payment

                                                              None


UST Form 101-7-TFR(5/1/2011)
      Case 18-09474          Doc 26         Filed 10/11/18 Entered 10/11/18 12:36:05                 Desc Main
                                             Document     Page 10 of 10


                                                      Total to be paid for priority claims:      $              0.00
                                                      Remaining balance:                         $          7,553.40

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $315,113.99 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 2.4 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  2           American Enterprise Bank                     213,272.90                     0.00              5,112.23
  3           United States Department of                  101,841.09                     0.00              2,441.17
              Education
                          Total to be paid for timely general unsecured claims:                  $          7,553.40
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00

            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
      subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
      allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
      subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
      subordinated by the Court are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                   Total to be paid for subordinated claims: $                   0.00
                                                   Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
